 

Exhibit 10.1

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

 

[image_001.jpg]    [image_002.jpg] 

 

 

AMENDMENT NO. 7

 

TO

 

CONTRACT NUMBER GINC-C-08-0390

 

BETWEEN

 

GLOBALSTAR CANADA SATELLITE CO.

 

AND

 

HUGHES NETWORK SYSTEMS, LLC

 

FOR

 

RADIO ACCESS NETWORK (RAN)

AND USER TERMINAL SUBSYSTEM

 

 

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 



 

 

 

This Amendment No. 7 (“Amendment”) is entered into effective as of February 1,
2012 (“Effective Date”), by and between Hughes Network Systems, LLC, a limited
liability company organized under the laws of Delaware (hereinafter referred to
as the “Contractor”) with its principal place of business at 11717 Exploration
Lane Germantown, Maryland 20876 USA, and Globalstar Canada Satellite Co., a
company incorporated under the laws of Canada with its principal place of
business at 115 Matheson Boulevard West, Suite 100, Mississauga, Ontario, L5R
3L1, Canada (hereinafter referred to as “Globalstar” or “Customer”). As used
herein, Contractor and Globalstar may be referred to individually as a “Party”
and collectively as the “Parties”.

 

WHEREAS, Contractor and Globalstar, Inc. entered into Contract No.
GINC-C-08-0390 for the delivery of the Radio Access Network (“RAN”) and the User
Terminal Subsystem (“UTS”) (“Contract”) effective May 1, 2008;

 

WHEREAS, Contractor and Globalstar, Inc. entered into a Letter Agreement, dated
September 22, 2008, for the deferral of payment of certain Payment Milestones
(“Deferred Payments”) under the Contract, subject to interest;

 

WHEREAS, Contractor and Globalstar, Inc. entered into Amendment No. 1, dated
June 16, 2009, for the payment of the Deferred Payments with interest, the PDR
Payment Milestone and advance payments;

 

WHEREAS, Contractor and Globalstar, Inc. entered into Amendment No. 2, dated
August 28, 2009, to extend the schedule of the RAN and UTS program and to revise
certain payment milestones and program milestones to reflect the revised program
timeline;

 

WHEREAS, Contractor and Globalstar, Inc. entered into Amendment No. 3, dated
September 21, 2009, to incorporate the revised the program management schedule;

 

WHEREAS, Contractor and Globalstar, Inc. entered into Amendment No. 4, dated
March 24, 2010, to implement certain Contract Change Notices;

 

WHEREAS, Contractor and Globalstar, Inc. entered into a Letter Agreement, dated
March 21, 2011, for the deferral of payment of certain amounts due under the
Contract, subject to interest, as further amended on October 14, 2011 and on
December 30, 2011 (“Current Deferral Letter”);

 

WHEREAS, Contractor, Globalstar and Globalstar, Inc. entered into Amendment No.
5, dated April 5, 2011, to substitute Globalstar for Globalstar, Inc. under the
Contract and with certain exceptions, for all of Globalstar, Inc.’s rights and
obligations under the Contract to be assigned to and assumed by Globalstar;

 

WHEREAS, Contractor and Globalstar entered into Amendment No. 6, dated November
4, 2011, to extend the schedule of the RAN and UTS program and revise the
remaining payment milestones and program milestones to reflect the revised
program timeline;

 

WHEREAS, the Parties wish to further extend the schedule of the RAN and UTS
program and revise the remaining payment milestones and program milestones to
reflect the revised program timeline.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound hereby, the Parties agree to amend the
Contract as follows:

 

 



2
HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

 

 

1.     Exhibit C, Pricing Schedule and Payment Plan (Revision E), dated November
4, 2011, shall be deleted and replaced in its entirety by a new Exhibit C,
Pricing Schedule and Payment Plan (Revision F), dated February 1, 2012.

 

2.     Exhibit A, Statement of Work (Revision C), dated March 24, 2010 shall be
deleted and replaced in its entirety by a new Exhibit A, Statement of Work
(Revision D), dated February 1, 2012.

 

3.     Exhibit B1, System Technical Specifications (Revision B), dated March 24,
2010, shall be deleted and replaced in its entirety by a new Exhibit B1, System
Technical Specifications (Revision C), dated February 1, 2012.

 

4.     Exhibit B2, RAN Technical Specifications (Revision B), dated March 24,
2010, shall be deleted and replaced in its entirety by a new Exhibit B2, RAN
Technical Specifications (Revision C), dated February 1, 2012.

 

5.     Exhibit B3, UTS Technical Specifications (Revision B), dated March 24,
2010, shall be deleted and replaced in its entirety by a new Exhibit B3, UTS
Technical Specifications (Revision C), dated February 1, 2012.

 

6.     This Amendment shall be governed by and interpreted according to the laws
of the state of New York.

 

7.     This Amendment may be signed in counterparts and each original
counterpart shall be deemed binding on each Party collectively and individually.

 

8.     Except as amended herein, all terms and conditions of the Contract shall
remain in full force and effect.

 

 

IN WITNESS WHEREOF, the Parties hereto have signed this Amendment in duplicate.

 



GLOBALSTAR CANADA SATELLITE CO.    HUGHES NETWORK SYSTEMS, LLC                 
          By: /s/ Stephen Drew   By: /s/ Sean Fleming   Name: Stephen Drew  
Name: Sean Fleming    Title: Controller   Title: Senior Counsel   Date: April
16, 2012   Date: April 16, 2012  

 



 

  



3
HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

 

 

RADIO ACCESS NETWORK (RAN)

AND USER TERMINAL SUBSYSTEM (UTS)

 

 

EXHIBIT C: PRICING SCHEDULE AND PAYMENT PLAN

 

Revision F

 

 

February 1, 2012

 

[*]

 

 



 

 

 

1.0 PRICE SCHEDULE

 

1.1 BASELINE RAN AND UTS

 

BASELINE Line Item Supplies/Services Price (USD)

 

[*]




 

[*]

 

[*]

  TOTAL CONTRACT PRICE $103,516,920      

 

[*]

 

 



 

 

 

2.0 PAYMENT MILESTONES AND PLANS

 

2.1 PAYMENT MILESTONES AND PLAN FOR RAN & UTC

 

The Payment Milestones and Plan is provided below.

 

Number Project
Milestone Invoice Date Source of
Advance
Payment Regular
Payment Total

 

[*]




      TOTAL   $103,739,688.62

 

 

[*]

 

 



 

 

 

 

RADIO ACCESS NETWORK (RAN)

AND USER TERMINAL SUBSYSTEM (UTS)

 

 

EXHIBIT A: STATEMENT OF WORK

 

Revision D

 

 

February 1, 2012

 

[*]

 

 



 

 

 

 

RADIO ACCESS NETWORK (RAN)

AND USER TERMINAL SUBSYSTEM (UTS)

 

 

EXHIBIT B1: SYSTEM TECHNICAL SPECIFICATIONS

 

Revision C

 

 

February 1, 2012

 

[*]

 

 



 

 

 

 

RADIO ACCESS NETWORK (RAN)

AND USER TERMINAL SUBSYSTEM (UTS)

 

 

EXHIBIT B2: RAN TECHNICAL SPECIFICATIONS

 

Revision C

 

 

February 1, 2012

 

[*]

 

 



 

 

 

 

RADIO ACCESS NETWORK (RAN)

AND USER TERMINAL SUBSYSTEM (UTS)

 

 

EXHIBIT B3: UTS TECHNICAL SPECIFICATIONS

 

Revision C

 

 

February 1, 2012

 

[*]

 

 



 

 

 